Citation Nr: 0531286	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  00-08 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
heart disease.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
cerebrovascular accident with stroke.

3.  Entitlement to service connection for the residuals of a 
dental, jaw, and maxofacial injury.

4.  Entitlement to service connection for nicotine 
dependence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran served on active duty from May to December 1956. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1998, May 2001, and January 
2004 decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania.  The 
veteran testified before the undersigned at a Travel Board 
hearing in August 2005.  A transcript of this hearing is 
associated with the claims folder.

The veteran has also raised the issues of entitlement to 
service connection for obsessive compulsive disorder, 
malignant hyperthemia, ocular hypertension, diabetes, and 
total disability based on individual unemployability.  These 
issues, however, are not currently developed or certified for 
appellate review, and are referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The RO denied service connection for a heart disorder in 
an April 1982 rating decision and the Board confirmed the 
RO's denial of the veteran's claim in an April 1984 decision.   

3.  Evidence received since the April 1984 Board decision 
regarding the veteran's claim for service connection for 
heart disease does not bear directly and substantially upon 
the specific matter under consideration and is not, by itself 
or in connection with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of that claim.

4.  The RO denied service connection for a cerebrovascular 
accident with stroke in a June 1993 rating decision and the 
Board confirmed the RO's denial of the veteran's claim in a 
September 1996 decision.   

5.  Evidence received since the September 1996 Board decision 
regarding the veteran's claim for service connection for 
cerebrovascular accident is cumulative and redundant of the 
evidence of record at the time of the last prior final denial 
and does not raise a reasonable possibility of substantiating 
the claim.

6.  There is no competent evidence of current residuals of a 
dental, jaw, and maxofacial injury related to service.

7.  There is no competent evidence of nicotine dependence 
related to service.


CONCLUSIONS OF LAW

1.  The Board's decision of April 1984 is final.  38 C.F.R. 
§ 20.1100 (2005), 38 U.S.C. § 7104(b) (West 2002).

2.  No new and material evidence has been received since the 
April 1984 Board decision to reopen a claim for service 
connection for heart disease.  38 U.S.C.A.  § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2005).

3.  The Board's decision of September 1996 is final.  
38 C.F.R. § 20.1100 (2005), 38 U.S.C. § 7104(b) (West 2002).

4.  No new and material evidence has been received since the 
September 1996 Board decision to reopen a claim for service 
connection for cerebrovascular accident.  38 U.S.C.A.  § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2005).

5.  Service connection for residuals of a dental, jaw, and 
maxofacial injury is not established.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303 (2005).

6.  Service connection for nicotine dependence is not 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Disability which is proximately due to or 
the result of a service-connected disease or injury shall 
also be service-connected.  See 38 C.F.R. § 3.310 (2005).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was exhibited in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  In addition, certain chronic 
diseases, may be presumed to have been incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Disorders 
diagnosed more than one year after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).  

If a claimant files an application for service connection 
with VA, and the claim is disallowed, he has the right to 
appeal that disallowance to the Board.  See, e.g., 38 
U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302.  If the claimant does not initiate an appeal within 
one year, or if the claimant fails to perfect the appeal by 
filing a timely substantive appeal, or if the claimant 
initiates a timely appeal and the appeal is later withdrawn 
or denied, the disallowance becomes final.  See 38 C.F.R. §§ 
20.204, 20.302, 20.1100, 20.1103.

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  The Board notes that 
new regulations redefine "new and material evidence" and 
clarify the types of assistance VA will provide to a claimant 
attempting to reopen a previously denied claim.  66 Fed. Reg. 
at 44, 630 (codified as amended at 38 C.F.R. §§ 3.156(a), 
3.159(c)).  

For claims filed prior to August 29, 2001, "new and material 
evidence" is defined as evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative or redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002); 
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

For claims filed on or after August 29, 2001,  "new" 
evidence means existing evidence not previously submitted to 
agency decision makers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an un-established fact 
necessary to substantiate the claim.  Under this new 
standard, new and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2005); 66 Fed. Reg. At 45,620.  
In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible"). 

The Board notes that even if the RO finds that that there is 
no new and material evidence to reopen a claim, the Board has 
a jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 
28 U.S.C.A. §§ 5108, 7105(c)).  

New and Material Evidence Claims

	1. Heart Disease
	
The veteran submitted his original claim for service 
connection for a heart disorder  in February 1981.  The RO 
denied that claim in an April 1982 rating decision, finding 
no nexus between the veteran's current heart disorder and his 
military service approximately 25 years earlier.  In an April 
1984 decision, the Board confirmed the RO's denial of the 
veteran's claim.  Although the Board provided notice of the 
denial, the veteran did not initiate an appeal.  Thus, the 
Board's decision of April 1984 is final.  38 C.F.R. § 20.1100 
(2005), 38 U.S.C. § 7104(b) (West 2002).           

In April 2000, the veteran filed another claim for a heart 
disorder, specifically a heart transplant.  Because this 
claim was received prior to August 29, 2001, the amended 
regulations regarding "new and material evidence" do not 
apply.  The RO denied this claim in a May 2001 rating 
decision finding that the veteran had failed to submit new 
and material evidence showing a nexus between the veteran's 
heart disorder and service.  The veteran submitted a notice 
of disagreement (NOD) in May 2001 and an appeal was timely 
filed in December 2004.      

Since the Board's April 1984 denial, the RO has obtained 
numerous private medical records showing multiple myocardial 
infarctions since the 1970s, ischemic cardiomyopathy, 
congestive heart failure, arteriosclerotic heart disease, and 
a heart transplant in March 2000.  Upon review of the record, 
the Board finds that while this evidence is new, it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The April 1984 Board 
decision recognized the existence of a heart disorder but 
denied service connection due to the absence of a nexus 
between the veteran's heart disorder and service.  While the 
newly submitted evidence shows the existence of a heart 
disorder, it does not provide evidence as to whether the 
veteran's heart disorder is due to and proximately caused by 
his military service nearly 50 years ago.  Given that none of 
these records provide a nexus between the veteran's current 
heart disorder and his military service, the evidence is not 
new and material and the claim is not reopened.  38 U.S.C.A. 
§ 5108.

The veteran's own medical opinion is not a basis to reopen 
this claim.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

      2. Cerebrovascular Accident
	
The veteran submitted his original claim for service 
connection for a stroke in March 1993.  The RO denied that 
claim in a June 1983 rating decision, finding no nexus 
between the veteran's recent cerebrovascular accident and his 
military service approximately 25 years earlier.  In a 
September 1996 decision, the Board confirmed the RO's denial 
of the veteran's claim.  Although the Board provided notice 
of the denial, the veteran did not initiate an appeal.  Thus, 
the Board's decision of September 1996 is final.  38 C.F.R. 
§ 20.1100 (2005), 38 U.S.C. § 7104(b) (West 2002).             

In April 2003, the veteran filed another claim for a stroke.  
Because this claim was received after August 29, 2001, the 
amended regulations regarding "new and material evidence" 
are for application.  The RO denied this claim in a January 
2004 rating decision finding that the veteran had failed to 
submit new and material evidence showing a nexus between the 
veteran's stroke and service.  The veteran submitted a notice 
of disagreement (NOD) in March 2004 and a timely appeal was 
filed in December 2004.      

Since the Board's September 1996 denial the RO has obtained 
numerous private medical records showing treatment for a 
subsequent stroke in February 2003.  Upon review of the 
record, the Board finds that while this evidence is new, it 
does not raise a reasonable possibility of substantiating the 
claim.  The September 1996 Board decision acknowledged the 
veteran's cerebrovascular accident but denied service 
connection due to the absence of a nexus between the 
veteran's stroke and service.  While the newly submitted 
private records show a second stroke in February 2003, they 
do not provide evidence as to whether the veteran's 
cerebrovascular accident is due to and proximately caused by 
his military service nearly 50 years ago.  Given that none of 
these records raise a reasonable possibility of 
substantiating the claim, the evidence is not new and 
material and the claim is not reopened.  38 U.S.C.A. § 5108.  
As was stated earlier, the veteran's own medical opinion is 
not a basis to reopen this claim.  See Bostain, 11 Vet. App. 
at 127, citing Espiritu, 2 Vet. App. 492.  

Service Connection Claims

	1.  Residuals of a dental, jaw, and maxofacial injury

The veteran contends that service connection for residuals of 
a dental, jaw, and maxofacial injury is warranted.  Service 
medical records are negative for any treatment for dental, 
jaw, or maxofacial injuries.  A report dated in July 1956 
shows that the veteran was to have teeth extracted during 
service, but reportedly the veteran had an allergic reaction 
to a pre-operative anesthetic and the planned surgery was 
canceled.  The veteran's separation examination dated in 
December 1956 was negative for any dental, jaw, or maxofacial 
injury or abnormality.  Further, there is also no evidence of 
a current diagnosis of a dental, jaw, or maxofacial 
disability.  

Given the evidence of record, the Board finds that service 
connection for residuals of a dental, jaw, and maxofacial 
injury is not warranted.  While the veteran was scheduled to 
have his teeth extracted in service, this surgery was 
cancelled after the veteran's reaction to the anesthetic.  
The veteran's service medical records and separation 
examination are negative for complaints or treatment of an 
injury to the teeth, jaw, and maxofacial bone.  Also, there 
is no medical evidence of a current disability.  As was 
stated earlier, current disability is required in order to 
establish service connection.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  The veteran's claim for service 
connection implicitly includes the assertion that he 
currently suffers from residuals of a dental, jaw, and 
maxofacial injury, but his personal opinion as a lay person 
not trained in medicine is not competent evidence needed to 
establish a diagnosis of a disorder or its relationship to 
service.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. 
at 494.  The service records and post-service records provide 
evidence against these claims.  Therefore, the preponderance 
of evidence is against service connection for residuals of a 
dental, jaw, and maxofacial injury.  38 U.S.C.A. § 5107(b).

	2.  Nicotine Dependence

In August 1997, the veteran submitted a claim for entitlement 
to service connection for nicotine dependence.  He claimed 
that he began smoking in service when given free cigarettes.  
He also claimed that he was encouraged to smoke by army 
supervisory personnel.  In 1993, VA's General Counsel held 
that direct service connection of disability may be 
established if the evidence establishes that injury or 
disease resulted from tobacco use during active service.  
VAOPGCPREC 2-93, 58 Fed. Reg. 42756 (June 1993).

In addition, the VA General Counsel subsequently found that a 
determination as to whether service connection for disability 
or death attributable to tobacco use subsequent to military 
service should be established on the basis that such tobacco 
use resulted from nicotine dependence arising in service, and 
therefore is secondarily service connected pursuant to 38 
C.F.R. § 3.310(a), depends upon affirmative answers to the 
following three questions: (1) whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits, (2) whether the veteran 
acquired a dependence on nicotine in service, and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis.  VAOPGCPREC 19-97, 62 Fed. 
Reg. 37954 (May 1997).  

Following that General Counsel Opinion, the then Acting Under 
Secretary for VA benefits indicated in a July 1997 letter, 
which he provided to the directors of all Veterans Benefits 
Administration offices (ROs) and Medical Centers (VAMCs), 
that, in view of the conclusion by the Under Secretary for 
Health for VA that nicotine dependence may be considered a 
"disease" for VA compensation purposes, then the answer in 
all nicotine dependence cases to the first element set forth 
in VAOPGCPREC 19-97 is that nicotine dependence is such a 
disease.  The acting Under Secretary for benefits proceeded 
to point out that each decision must then specifically 
address the remaining two elements, i.e., whether the veteran 
acquired a dependence on nicotine in service, and whether 
that dependence may be considered the proximate cause of his 
current disability resulting from the use of tobacco products 
by him, noting that proximate cause is to be defined by the 
parameters that were set forth by the Office of General 
Counsel in its precedent opinion and according to 38 C.F.R. § 
3.310.

The Office of General Counsel also indicated that the first 
tier of the analysis, concerning the question of whether the 
veteran became chemically dependent on nicotine while in 
service, is a medical issue.  This means that competent 
medical evidence, and not just the opinion of a lay person, 
is required to address this question.  See e.g., Hyder v. 
Derwinski, 1 Vet. App. 221, 225 (1991).

Even more recently enacted legislation prohibits granting 
service connection for disability on the basis that it 
resulted from disease attributable to the use of tobacco 
products by a veteran during his or her service.  38 U.S.C.A. 
§ 1103 (West 2002).  This statute, however, applies only to 
claims filed after June 9, 1998.  Where the law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran 
generally applies.  Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The veteran's 
claim was submitted prior to June 9, 1998, and thus will be 
decided on the basis of the earlier law.

Service medical records are negative for any mention of 
smoking or nicotine dependence.  There is also no competent 
current evidence of nicotine dependence or smoking.  In fact, 
an April 1998 private medical report shows "no significant 
smoking or drinking history."  Similarly, a September 1998 
private medical report shows "no alcohol, tobacco, or 
drugs."  Also, the veteran denied a history of smoking in a 
February 2003 private medical report.      

Given the evidence of record, the Board finds that service 
connection for nicotine dependence is not warranted.  The 
veteran's service medical records and separation examination 
are negative for nicotine dependence or smoking.  Also, the 
veteran has denied a history of smoking in private medical 
reports dated in April 1998, September 1998, and February 
2003.  As was stated earlier, current disability is required 
in order to establish service connection.  Boyer, 210 F.3d at 
1353; Brammer, 3 Vet. App. at 225.  

The veteran's claim for service connection implicitly 
includes the assertion that he currently suffers from 
nicotine dependence, but his personal opinion as a lay person 
not trained in medicine is not competent evidence needed to 
establish a diagnosis of a disorder or its relationship to 
service.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. 
at 494.  The service records and post-service records provide 
evidence against these claims.  Therefore, the preponderance 
of evidence is against service connection for nicotine 
dependence.  38 U.S.C.A. § 5107(b).

The Board declines to obtain a medical nexus opinion with 
respect to the claims for service connection for residuals of 
a dental, jaw, and maxofacial injury and nicotine dependence 
because there is no evidence of a current disability.  There 
is also no evidence that the veteran injured his jaw or even 
smoked in service.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  Indeed, in view of the negative examination 
performed at separation from service and the first suggestion 
of pertinent disability many years after active duty, 
relating the veteran's claimed disabilities to service would 
certainly be speculative.  However, service connection may 
not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2005).  The duty to 
assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 USCA 5103A(a)(2).

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.  5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in 
December 2000, May 2003, and July 2003.  Since these letters 
fully provided notice of elements (1), (2), and (3), see 
above, it is not necessary for the Board to provide extensive 
reasons and bases as to how VA has complied with the VCAA's 
notice requirements.  See Mayfield v. Nicholson,  19 Vet. 
App. 103 (2005).  In addition, by virtue of the rating 
decision on appeal, the statements of the case (SOCs), and 
the supplemental statement of the case (SSOC)  he was 
provided with specific information as to why his claims were 
being denied, and of the evidence that was lacking.    

Finally, with respect to element (4), the Board notes that 
the RO's letters, SOCs, and SSOC generally informed the 
veteran that it was necessary to send any evidence in his 
possession to VA that supports his claims.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R.  § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the veteran in 2003 was not 
given prior to the first adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notice was provided, the case was readjudicated and an SOC 
and SSOC were provided to the veteran in October 2004.

The claims folder contains all available service medical 
records, VA medical records, VA examination reports, and 
private medical records.  The veteran has not identified any 
other outstanding evidence to be obtained.  Accordingly, the 
Board finds that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA.  See 38 U.S.C.A.  §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2005); Pelegrini II; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence not having not been received, the 
claim for service connection for heart disease is not 
reopened; the appeal is denied.

New and material evidence not having not been received, the 
claim for service connection for cerebrovascular accident, 
stroke is not reopened; the appeal is denied.

Service connection for residuals of dental, jaw, and 
maxofacial injury is denied.

Service connection for nicotine dependence is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


